Citation Nr: 1729569	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-45 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory condition, to include septal deviation with allergic rhinitis.

2.  Entitlement to service connection for a respiratory condition, to include septal deviation with allergic rhinitis.

3.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In April 2012, a hearing was held at the RO before a decision review officer (DRO), at which the Veteran and his spouse testified.  A transcript of that hearing is of record.  

Although the RO may have reopened the previously denied claim for entitlement to service connection for a respiratory condition, to include septal deviation with allergic rhinitis, the Board must address the question of whether new and material evidence has been received to reopen the claim in order to establish Board jurisdiction to review the merits of the previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that at his July 2012 VA examination, the Veteran indicated that he believed he would not be able to work at this time due to his PTSD.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

The issue of entitlement to a TDIU due to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 rating decision denied service connection for a respiratory condition, to include septal deviation with allergic rhinitis.  The Veteran did not file a timely notice of disagreement.  Therefore, that rating decision became final.

2.  New and material evidence has been added to the record since an August 2008 rating decision that denied service connection for a respiratory condition, to include septal deviation with allergic rhinitis.

3.  The probative evidence of record does not show that the Veteran's respiratory disorders are related to his period of service.  

4.  For the entire period on appeal, the Veteran's PTSD was manifested primarily by near continuous panic (anxiety) or depression; maintaining only relationships among his nuclear family, and not without the family, in spite of regular attendance at church; chronic sleep impairment with continuous nightmares of the same frequency and severity; decreased concentration; constricted affect; panic attacks; inability to enjoy the things he used to; feelings of anger; memory impairment; suicidal ideation; continuous and worsening irritability; impaired impulse control resulting in violent episodes of property destruction; obsessional rituals, which interfere with routine activities; and difficulty in adapting to stressful circumstances such as retirement, collectively resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied service connection for a respiratory condition, to include septal deviation with allergic rhinitis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As new and material evidence has been received since the August 2008 rating decision, the criteria to reopen the claim for service connection for a respiratory condition to include septal deviation with allergic rhinitis, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a respiratory condition, to include septal deviation with allergic rhinitis, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for an increased rating of 70 percent, but not higher, for a PTSD disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An August 2008 rating decision denied service connection for a respiratory condition, to include septal deviation with allergic rhinitis, on the basis that there was no evidence in the service treatment records to show an in-service injury or event and that there was no evidence establishing a connection between the respiratory disorder and service.

The Veteran was notified of the denial, and did not file a timely notice of disagreement.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to the claims file since the final August 2008 rating decision includes the April 2012 DRO hearing transcript.

During the April 2012 hearing, the Veteran testified that during service in Vietnam, he was a military policeman (MP) riding at the rear of convoys with infantry in the trucks ahead, and they were all covered in dust, breathing the dust in, and not realizing that the breathing in of the dust was hurting them.  He reported that his service treatment records were lost, but he had a chest cold in Vietnam and it continued after service.  The Veteran's spouse testified that she noticed that the Veteran had sinus and breathing issues when he returned from service, but that he had not had them before he entered service and went to Vietnam.

That evidence is new, and relates to an unproven element of the Veteran's previously denied claim, as it shows in-service events or injuries capable of causing the Veteran's current respiratory conditions.  Collectively, the Board finds that the Veteran's additional evidence constitutes material evidence as that evidence speaks to an unestablished element of the claim and thus, creates a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the low threshold for reopening the claim for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for a respiratory condition, to include septal deviation with allergic rhinitis, is reopened.  To that extent only, the appeal is allowed.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110  (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d) (2016).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his currently diagnosed respiratory condition, to include septal deviation with allergic rhinitis and asthma, etiologically relate back to his active service in Vietnam, and should, therefore, be service-connected.  However, the record does not support this contention.  

It is established that the Veteran served on the ground in Vietnam.  The Veteran's service treatment records include copies of his April 1966 induction examination and his August 1968 separation examination, both of which recorded that the Veteran's health, including lungs, chest, and sinuses, was normal.  Significant illnesses were denied on induction, and upon separation, the Veteran made no respiratory complaints.

The Veteran testified in an April 2012 DRO hearing that he knew he had no service treatment records because they were lost.  There is no indication in the record that the service treatment records were lost.  The Veteran's service treatment records were requested by VA in January 2008, and associated with the claims file in February 2008.  They show dental records, service treatment records treating foot conditions, and the need for "deep rest" without further explanation, but no respiratory complaints or diagnoses, including upper respiratory infections or colds.

The Veteran further testified that during service in Vietnam he was a military policeman (MP) riding at the rear of convoys with infantry in the trucks ahead, and they were all covered in dust, breathing the dust in, and not realizing that the breathing in of the dust was hurting them.  The Veteran did not want to go to sick call in the military, but he had a chest cold in Vietnam ,and it continued after service and lingered.  The Veteran's spouse testified that she noticed that the Veteran had sinus and breathing issues when he returned from service, but that he had not had them before he entered service and went to Vietnam.

The Veteran also testified that he had been seen by many medical doctors who treated him since service, but whom he was currently unable to locate and whose records had all been destroyed.  The Veteran also testified that his job had required him to treat water chemically for many years with exposure to hazardous chemicals, and he had climbed into the tanks explaining that, "You're going to climb into a tank and you're going to be there when they fill it up or something like that the first time."

Regarding the Veteran's employment and respiratory history, an October 2011 VA medical record primary care note recorded that the Veteran was currently retired, and had been a serviceman for a chemical company for the mining industry, and that he had smoked tobacco from age 17 for 8-10 years.  The note reported that the Veteran was negative for cough, shortness of breath, or sputum.  

An April 2009 private medical record noted occupational exposure of 30 years of cleaning plants for the mines, and that the Veteran was a cigarette smoker for 5 years at 3 packs per day, but had quit for 40 years.  

A May 2009 VA medical record noted that the Veteran had decided to retire from work because his asthma was aggravated by the requirements of his job of walking around the plants, walking up steps, and even working outside around ponds and trees.  

In a February 2010 Social Security Administration (SSA) document, the Veteran remarked that working in the coal industry for over 30 years caused his lung condition and pain.  A June 2010 SSA Disability Determination and Transmittal determined a secondary diagnosis of chronic pulmonary insufficiency (COPD).

Medical documentation in the record diagnoses respiratory conditions from 1988 to 2015, including private and VA medical records and VA medical examinations and opinions.  Diagnoses include septal deviation, allergic rhinitis, nasal polyps, chronic nasal and sinus congestion, mild allergic laryngitis, episodic bronchospasm, and asthma.

A July 2015 VA medical examiner opined, after reviewing all available records, that the Veteran's respiratory condition was less likely as not (less than 50 percent or greater probability) incurred in or caused by his history of various exposures in Vietnam, to include the possibility that this condition developed while he was in Vietnam.  The examiner provided a rationale that the Veteran's records revealed no complaints of respiratory symptoms in service or for the period of 1 year after service.  Additionally, as recently as 2007, based on a review of the records from the Veteran's private physician, the examiner noted the Veteran's physician's finding that the Veteran had no respiratory symptoms other than allergy symptoms. The examiner explained that allergies were multifactorial and related to present exposures.  The VA examiner further stated that the Veteran had multiple risk for COPD as a retired coal miner and former 26 pack per year history smoker, and that the Veteran's asthma had been diagnosed by pulmonary medicine as being GERD-related.  The Board assigns high probative weight to the July 2015 VA opinion, as the examiner reviewed the claims file and provided a thorough rationale explaining why the Veteran's respiratory disorders were not related to service.  

Although the Board has considered the Veteran's lay statements and testimony, and that of his spouse, it gives greater probative weight to the medical evidence and the opinion of the VA examiner in this case.  Whether a current diagnosis of respiratory condition, to include septal deviation with allergic rhinitis, is etiologically related to an in-service event or injury, exceeds the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, the Veteran and his wife are not competent to provide medical opinions on the etiology of his respiratory disorder.  

As such, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The Veteran's psychiatric disability is currently rated as 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders and contains the actual rating criteria for rating the Veteran's disability.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

The Veteran has asserted that he should be assigned a higher rating for his PTSD disability because the symptoms he experiences are worse than the rating assigned.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  

An October 2008 VA medical record noted that the Veteran was very anxious, had trouble sleeping, and had intrusive thoughts, irritability, and panic attacks.  

In a December 2008 VA examination, the examiner noted that the Veteran reported a resurgence of his symptoms over the past year, attributing this to his son's deployment in Iraq.  These included poor sleep, nightmares, irritability, exaggerated startle response, emotional detachment, avoidant behaviors, poor appetite, passive suicidality, social withdrawal, and profound emotional numbing.  The examiner noted restricted affect, angry outburst at others with little provocation, hypervigilance over his home and cars, that the Veteran did not leave confines of his house unless to go to work because he avoided interaction with others and functioned within the realm of an independent autonomous position that he had at his job.  The examiner noted that the Veteran described symptoms of re-experiencing his combat traumas, avoidance of thoughts and numbing of feelings about these traumas, and hyperarousability.  The examiner further noted that testing showed PTSD and severe depression.  The Veteran could no longer cry, had no interest in anything, including sex, slept poorly, had no appetite, and had panic attacks twice a month as well as impaired impulse control.  The examiner opined that there was small chance of improvement.

A February 2009 progress note for an individual PTSD visit revealed avoidance behavior in noting how the Veteran was attempting to reduce his anxiety and hyperalert behavior.

A May 2009 private medical record diagnosed depression, noting that the Veteran had been depressed for a long time.

July 2009 VA medical records noted moderately severe depression, problems sleeping, repeated distressing dreams, outbursts of anger, exaggerated startle response, feeling detached from other people, avoidance behavior, speech that was rapid and pressured, motor activity that was tense, evidence of thought disorder manifested by delusions and disorganized thinking, suicidal thought, homicidal thought, manic presentation, poor eye contact, profound emotional numbing, and poor concentration.  It was also noted that the Veteran's only support system was his spouse of 40 years.  A July 2009 VA telepsychiatry attending note recorded that the Veteran's mood was 4/10 with 10 being the highest, and worse since he had stopped working.  He was not taking the psychotropic medications, had no suicidal or homicidal ideations, his insight was poor to fair, and his judgment was fair.

August 2009 VA medical records showed no suicidal or homicidal thoughts in the past 2 weeks.

A September 2009 VA telepsychiatry attending note revealed general anxiety disorder, anger, worrying, depressing thoughts, that life seemed meaningless, irritability, and anxious affect with constriction.  Thoughts were relatively linear and logical.  The Veteran endorsed passive thoughts of "being put down," had compulsive and obsessive thoughts, and had fair insight and judgment.  The VA medical professional diagnosed general anxiety disorder, tic disorder, and obsessive compulsive personality disorder, with a high level of anxiety causing continuous tics.

A few days later, another September 2009 VA medical record noted that the Veteran denied suicidal ideation, had compulsive thoughts about multiple things, was irritable, and had insight and judgment that were fair.  The medical professional diagnosed PTSD with a high level of anxiety, which had led to facial and neck tics that were fairly continuous and consistent with the severity of the Veteran's anxiety at any given moment.

An October 2009 VA medical record noted a dysthymic affect with constriction, no suicidal or homicidal ideation, compulsive symptoms that were decreasing with the increase in the taking of medication, and insight and judgment that were fair.

From September 2009 to March 2012, VA medical records pertaining to the Veteran's biweekly attendance at PTSD group therapy sessions recorded the Veteran's condition remained fair to poor throughout, and he was diagnosed with PTSD avoidance/denial.  The Veteran also attended biweekly individual sessions with the VA counselor in person when he could, and, otherwise, via telephone.  He was assessed with PTSD and also physical problems at his sessions from February 2010 to November 2010.  

A February 2010 VA medical record noted dysthymic affect with constriction, and that the Veteran did not understand the medications and could not explain whether he had taken them.  Therefore, a diagnosis of medication noncompliance was assessed.  No suicidal or homicidal ideation was noted.  The Veteran had compulsions, and his insight and judgment were poor, as the Veteran had not been following medication regime due to a variety of factors.  He also displayed prominent anxiety.

An April 2010 VA medical record noted anxious affect with constriction, psychomotor agitation, no suicidal or homicidal ideation, compulsive thinking, insight that was fair, judgment that was fairly good, and residual anxiety and irritability that were displayed with taking medications.  An April 2010 VA mental health telemedicine note recorded that the Veteran's affect was anxious with constriction, and his thinking was compulsive.

A June 2010 VA mental health telemedicine note recorded a dysthymic affect with anxiety and nihilistic feelings.

At a November 2010 VA PTSD individual therapy session, the VA counselor recorded that the Veteran was still having anxiety bordering on panic attacks even though he was on medication.  The Veteran still internalized problems and self-assumed he should be able to resolve them on his own, which he stated, caused more problems around the home.  

An April 2011 mental health telemedicine note recorded that sleep, tics, and mood improved with medications, and that the Veteran's mood was euthymic with full range.

At June 2011 VA medical appointments, the Veteran expressed that he looked forward to life ending as nothing gets better, and contracted that he would not kill himself.  The medical professionals recorded that the Veteran's affect was prominently angry and significantly depressed with uncontained anxiety, and that there was a reactivation of PTSD, but no evidence of flashbacks and nightmares.  It was also recorded that the Veteran exhibited psychomotor agitation and good insight, but not as good judgment.

In July 2011, the VA PTSD counselor recorded that the Veteran continued to have bouts of anger, poor short term memory issues, problems interacting with others, anxiety, and panic attacks 4 to 5 times per week depending on the stimulus.  The VA PTSD counselor assessed PTSD, chronic severe, and noted that the Veteran would continue individual and group therapy if he could afford to drive the hour and a half at least twice per month.  That same month, a mental health telemedicine note recorded improved mood compared to a June 2010 visit, with speech now normal in rate and tone, anger and irritability decreased, and the very pessimistic, nihilistic, suicidal ideations having passed.  It was noted that the response to medications was good.  

In August 2011, the author of the mental health telemedicine notes continued to record additional improvement, including in mood, sleep, tic disorder, and disappearance of obsessive compulsive thoughts and anxiety exhibited on prior visits.  The foregoing was attributed to the effects of the medication regime.

In his November 2011 lay statement requesting a PTSD VA examination, the Veteran stated that his PTSD was worsening, and extreme stress was aggravating his depression and irritability, and increasing his thoughts of death.

At the April 2012 DRO hearing, the Veteran's spouse testified and described the Veteran as currently easily agitated, easy to anger, isolating, avoidant of social situations, lifeless when taking his medications, and having attention and memory issues, which led to irritability and anger.  The spouse testified that the Veteran was not the man she had married, that there was a difference in the Veteran since he returned from Vietnam, and that difference had worsened over the years.  She stated that she had been married to him since 1964, or 48 years.

An April 2012 mental health medication note reflected that the Veteran reported his depression continues, as do his nightmares with the same frequency and severity.  The medical professional recorded decreased concentration, anxiety, poor eye contact, and that recent memory was impaired.  Intrusive thoughts, emotional numbing, and isolation were also noted by the VA PTSD counselor in April 2012.

At the July 2012 VA examination, the VA examiner diagnosed PTSD and Chronic Depressive Disorder NOS, and noted that it had worsened since the last exam provided in 2008, as the Veteran was becoming more irritable and socially avoidant, and exhibiting an increasing loss of interest in most activities.  The Veteran reported chronic irritability with his spouse leading to increased marital discord, and loss of his temper with his spouse at least once per week with no physical violence, as he left their house at those times.  The Veteran reported that he saw his youngest daughter daily, his son every two weeks or so, and his other daughter in North Carolina two or three times a year.  He reported having a good relationship with his youngest daughter and getting along well with all his children and grandchildren.  The Veteran stated that since he had retired, he occupied himself doing yardwork and tending a vegetable garden for the family.  He went to church on Sundays, but denied any other social contacts.  

The examiner noted that since the last examination, the Veteran reported at least once weekly impulsive acts of violence in which he destroyed property due to his frustration.  The Veteran gave a recent example in which he beat a lawnmower with a hammer because it was not working properly.  The Veteran denied any self-injurious behaviors or suicidal gestures since his last examination.  The VA examiner noted the Veteran becoming more depressed and irritable and his marriage suffering as a result.  The VA examiner described symptoms of restricted range of effect, sense of a foreshortened future, and difficulty falling or staying asleep.  The Veteran reported decreased interest in everything, occasional nightmares that awakened him, passive suicidal thoughts every several weeks, and throwing or breaking things about once per month, though he lost his temper several times per week.  The VA examiner recorded that the Veteran's memories were intact, but that he experienced mild to moderate subjective difficulties with concentration.  Brief flashbacks triggered by the senses and resulting in psychological and physiological exposure distress were recorded.  The VA examiner noted that the Veteran was unable to successfully avoid thinking about military stressors, and that he endorsed moderate difficulties with hypervigilance and exaggerated hyperstartle response.  The VA examiner concluded that the PTSD symptoms described caused clinically significant distress or impairment in social, occupational, or other important areas of the Veteran's functioning.

A September 2013 VA primary care physician note recorded the Veteran denying depression, anxiety, panic, loss of memory, and suicidal ideation.  The physician recorded that the Veteran was alert; oriented to person, place, and time; had good judgment and insight; had intact recent and remote memory; and had normal mood and affect.

A February 2014 mental health note stated that the Veteran reported continued nightmares in frequency and severity, continued intermittent depression, and continued irritability.  The medical professional noted that the Veteran's mood was anxious.

A May 2014 mental health note stated that the Veteran's mood was still anxious, and that he was still angry with worsening irritability and patience.  He had a negative outlook, but no depression.  The Veteran reported continued nightmares with the same frequency and severity.  The medical professional noted that the Veteran's affect was congruent to his anxious mood.

A September 2014 mental health note stated that the Veteran had a high level of anxiety, worsening irritability, and continued nightmares with the same frequency and severity, which the Veteran described as "non-stop."  The Veteran denied depression. 

A January 2015 psychiatry note assessed that the Veteran had low frustration tolerance perhaps due to depression and PTSD, which manifested itself in an irritable mood.

A March 2015 primary care note recorded that the Veteran's impulse control appeared fair.

An April 2015 VA medical record noted that the Veteran's affect and behavior were congruent and appropriate.

A June 2015 mental health note recorded that the Veteran had insomnia, and that his mood was less irritable.

Based on the evidence above, the Board finds that evidence more nearly approximates the criteria for a 70 percent rating.  The evidence demonstrates that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: near continuous panic (anxiety) or depression; maintaining only relationships among his nuclear family, and not without the family, in spite of regular attendance at church; chronic sleep impairment with continuous nightmares of the same frequency and severity; decreased concentration; constricted affect; panic attacks; inability to enjoy the things he used to; feelings of anger; memory impairment; suicidal ideation; continuous and worsening irritability; impaired impulse control resulting in violent episodes of property destruction; obsessional rituals, which interfere with routine activities; and difficulty in adapting to stressful circumstances such as retirement. 

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

While the Veteran demonstrated severe symptoms associated with his PTSD from on or about August 28, 2008 (one year prior to the claim for an increased disability rating), the overall evidence was not reflective of total occupational and social impairment, and a 100 percent rating cannot be assigned.  The evidence viewed from a longitudinal perspective persuasively shows that the Veteran's PTSD disability picture did not more nearly approximate the criteria for a 100 percent rating during this period.  While the Veteran had severe problems with social relationships, he was nonetheless still able to maintain a relationship with his wife.    The evidence also shows that the Veteran consistently performs all of his activities of daily living, consistently maintains his personal hygiene, is oriented to time and place, does not have gross impairment in thought processes or communication, does not have persistent delusions or hallucinations, does not have grossly inappropriate behavior, and does not have memory loss for names of close relatives, own occupation, or own name.  While the Veteran has reported suicidal ideation and one instance of homicidal ideation, he has never had a history of suicidal or homicidal attempts, and his suicidal ideation is passive.  Therefore, the Board does not find that the Veteran's symptoms rise to the level of persistent danger of hurting self or others, as would be required for a 100 percent rating.  

The Board also acknowledges that during the course of the appeal, the Veteran was assigned GAF scores ranging from 50 to 65.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence shows that the Veteran's disability most closely approximated a 70 percent disability rating for the entire period on appeal.

In reaching this decision, the Board has considered the lay statements of the Veteran and his spouse, and notes that they are competent to report their own observations with regard to the severity of the Veteran's symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds their statements to be credible and consistent with the rating now assigned.  To the extent the Veteran argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals and the documented medical treatment records are of greater probative weight than the Veteran's more general lay assertions that a rating higher than 70 percent is warranted. 

Based on the foregoing, the Board finds that a 70 percent increased disability rating is warranted, but the evidence of record preponderates against a finding that the criteria for a rating in excess of 70 percent have been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating than 70 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a respiratory condition, to include septal deviation with allergic rhinitis, is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for a respiratory condition, to include septal deviation with allergic rhinitis, is denied.

Entitlement to an increased disability rating of 70 percent, but not higher, for PTSD, is granted.


REMAND

Unfortunately, a remand is required in this case for the issue of entitlement to a TDIU based upon the Veteran's service-connected PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Board notes that while the evidence of record has referenced the Veteran's prior employment throughout the appeal period, it is unclear what the Veteran's highest level of education is or what his entire work history entailed.  Therefore, remand is necessary in order to obtain the Veteran's education and work history.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran all required notice under VCAA for a TDIU claim and request that the Veteran submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In addition, ask the Veteran to provide VA with contact information for his past/present employers so that relevant information can be obtained from them. Then contact the Veteran's past/present employers to obtain the relevant information regarding the Veteran's claim.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim of entitlement to TDIU.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


